Case: 12-1575   Document: 18    Page: 1    Filed: 11/07/2012




          NOTE: This order is nonprecedential.


   mniteb ~tate~ <!Court of §ppeaI~
       for tbe jfeberaI ([ircuit

    UNIVERSITY OF PITTSBURGH OF THE
    COMMONWEALTH SYSTEM OF HIGHER
 EDUCATION (DOING BUSINESS AS UNIVERSITY
             OF PITTSBURGH),
              Plaintiff-Appellee,

                           v.
         VARIAN MEDICAL SYSTEMS, INC.,
               Defendant-Appellant.


                       2012-1575


   Appeal from the United States District Court for the
Western District of Pennsylvania in case no. 08-CV-1307,
Judge Arthur J. Schwab.


                     ON MOTION


                       ORDER

    Varian Medical Systems, Inc. moves without opposi-
tion for a one-month extension of time, until December 3,
2012, to file its principal brief.
Case: 12-1575     Document: 18      Page: 2   Filed: 11/07/2012




UNIVERSITY OF PITTSBURGH V. VARIAN MEDICAL SYSTEMS         2


      Upon consideration thereof,

      IT Is ORDERED THAT:

      The motion is granted.

                                     FOR THE COURT


                                      /s/ Jan Horbaly
                                     Jan Horbaly
                                     Clerk
s21